SEYMOUR, Circuit Judge,
dissenting:
Because I am unable to reconcile the analysis set forth by the majority with the opinions of this court in Shah v. Halliburton Co., 627 F.2d 1055, 1058 (10th Cir.1980), and Zuniga v. AMFAC Foods, Inc., 580 F.2d 380, 383-84 (10th Cir.1978), I must respectfully dissent.
The established approach under 42 U.S.C. § 1988 (1976) for selecting the statute of limitations applicable to a claim brought under section 1981 or section 1983 is to borrow “the state law of limitations governing an analogous cause of action.” Board of Regents v. Tomanio, 446 U.S. 478, 483-84, 100 S.Ct. 1790, 1794-1795, 64 L.Ed.2d 440 (1980). The Supreme Court has also described the approach as “adoptpng] the local law of limitation,” Runyon v. McCrary, 427 U.S. 160, 180, 96 S.Ct. 2586, 2599, 49 L.Ed.2d 415 (1976) (citing Holm-berg v. Armbrecht, 327 U.S. 392, 395, 66 S.Ct. 582, 584, 90 L.Ed. 743 (1945)), or applying “the most appropriate one provided by state law.” Johnson v. Railway Express Agency, 421 U.S. 454, 462, 95 S.Ct. 1716, 1721, 44 L.Ed.2d 295 (1975).
Unfortunately, the Supreme Court has provided little guidance to the lower courts on how to choose a statute from among several state statutes of limitation, each of which governs a cause of action arguably analogous to the section 1981 or section 1983 action at hand. In Johnson, for example, the Court expressly left open the question whether Tennessee’s one-year statute of limitations governing, inter alia, “civil actions for compensatory or punitive damages, or both, brought under the federal civil rights statutes,” was the most appropriate for section 1981 “borrowing” purposes. 421 U.S. at 456 n. 2, 463 n. 7, 95 S.Ct. at 1718 n. 2, 1721 n. 7. The Court refused to consider whether Tennessee’s six-year statute for action on a contract, or its ten-year statute on an action not otherwise provided for, might have been more appropriate. Id. at 463 n. 7, 95 S.Ct. at 1721 n. 7. Similarly, in Tomanio the Court declined to consider whether the New York statute governing review of administrative actions was more appropriate to the section 1983 claim than the statute governing actions to recover on a liability created by statute. 446 U.S. at 484 n. 4, 100 S.Ct. at 1795 n. 4. Although in Runyon the Court approved the application of a statute governing personal injury actions to a section 1983 claim, 427 U.S. at 180, 96 S.Ct. at 2599, in so doing it deferred to the lower court’s interpretation of relevant state law. Not surprisingly, this lack of guidance has resulted in diverse approaches among the circuits to the task of selecting a state limitation statute governing actions analogous to claims under section 1981 or section 1983. See generally Shah, 627 F.2d at 1057-58; Beard v. Robinson, 563 F.2d 331, 337 n. 7 (7th Cir.1977).
In Shah, the plaintiff had no written employment contract and alleged a discriminatory discharge in violation of section 1981. The Oklahoma statute of limitation provided a period of two years for tort actions, and three years for actions on unwritten contracts or for actions upon a liability created by statute. Okla.Stat. tit. 12, § 95 (1971). The trial court applied the two-year tort statute and dismissed the suit as untimely. We reversed. In so doing, we did not expressly liken the section 1981 action to a tort, contract, or statutory claim. Instead, we recognized that the claim could be viewed as analogous to any of these actions. Citing the broad outlook to be given section 1981 claims, we concluded that when a substantial question exists over which state statute applies, the court should *852apply the more generous limitation period as a matter of policy. Shah, 627 F.2d at 1059.
In Zuniga, we had to determine the Colorado statute of limitations applicable to a section 1981 claim of discriminatory discharge involving a written employment contract. The Colorado limitations statute allowed two years for an action “upon a liability created by a federal statute,” unless “comparable actions arising under Colorado law” would be subject to a longer period, in which case the longer period would apply. Colo.Rev.Stat. § 13-80-106 (1973). We expressly rejected an approach that would characterize all section 1981 actions as ones based upon a liability created by statute, and adopted the Third Circuit’s method of critically analyzing the particular allegations of the claim underlying the section 1981 action “and then determining if there is a comparable state analogue.” Zu-niga, 580 F.2d at 383-84. In keeping with this approach, we analogized the section 1981 claim to either a tort or a breach of contract claim, and applied the Colorado six-year statute governing both such claims. “There is no doubt that there are some differences between a civil rights claim created by section 1981 and contract and tort claims, but we cannot say that a comparable claim is not found in the contract and tort causes of action.” Id. at 386.
Both Zuniga and Shah rejected the rote utilization of a single type of limitations statute. In both cases the court likened the claim underlying the section 1981 action to comparable state claims and applied the longer applicable limitation statute.1 We concluded in Zuniga that critically analyzing the particular claim, and then determining if there is a comparable state law analogue, is in keeping with the teachings of relevant Supreme Court cases.
The majority in the instant case rejects this conclusion and proposes to focus instead on the “nature” of the cause of action as distinguished from the manner in which rights were actually violated, e.g., discharge, refusal to hire, or assault. Presumably, under this approach, a section 1981 claim states a cause of action for injury to constitutional rights and the court must therefore borrow the state limitation law governing state claims closest to this kind of injury. The majority concludes that Kan.Stat.Ann. § 60-513(a)(4) (1976), applicable to actions for “injury to the rights of another, not arising on contract and not herein enumerated,” is most analogous. The majority believes that this statute is more appropriate than any other, even the Kansas statute governing actions based on a liability created by statute, because all Kansas statutes except section 60-513(a)(4) look to the manner in which rights were violated rather than the nature of the cause of action. However, analysis of the particular allegations of the claim is specifically required by Zuniga and Shah.
Moreover, application of the approach proposed by the majority to the limitations laws of the states in this circuit may raise substantial difficulties. In actions governed by Kansas laws, the majority result requires an automatic conclusion that a section 1981 action is not, under section 60-513(a)(4), an action “enumerated” anywhere else within the Kansas limitations laws. However, this proviso in section 60-513(a)(4) calls for a probe into the nature of the claim underlying the section 1981 cause of action to determine whether it is in fact comparable to an action enumerated elsewhere. Furthermore, because section 60-513(a)(4) expressly does not apply to an action arising on contract, if the section 1981 claim at issue involves a written employment contract, as it did in Zuniga, we must necessarily look to another limitation statute. The majority approach does not address this situation because its analysis does not go beyond the first comma in section 60-513(a)(4), after concluding that a section 1981 action is indeed an “action for injuries to the rights of another.” Id. The same problem arises under the limitations laws of Oklahoma and Wyoming because *853those states also distinguish between actions arising on contract and those for injury to the rights of another not arising on contract. See Okla.Stat. tit. 12, § 95; Wyo. Stat. § 1-3-105 (1977).
Colorado limitations law invites the very kind of probe into the manner in which rights were violated that the majority approach expressly rejects.
“Actions under federal statutes. All actions upon a liability created by a federal statute, other than for a forfeiture or penalty for which actions no period of limitations is provided in such statute, shall be commenced within two years or the period specified for comparable actions arising under Colorado law, whichever is longer, after the cause of action accrues.”
Colo.Rev.Stat. § 13-80-106 (emphasis added). However, unlike Kansas, Oklahoma, and Wyoming, Colorado does not have a law governing actions for injury to the rights of another. The Colorado limitations statutes other than section 13-80 — 106 consist essentially of a laundry list of common law actions, actions created by state statutes, and a residual limitation provision. Thus under Colorado law, the claim underlying the section 1981 cause of action must necessarily be examined to see if it is analogous to a comparable action arising under state law. The court in Zuniga undertook exactly this inquiry and concluded that the claim underlying the section 1981 cause of action was comparable to either a suit under Colorado law for tortious interference with one’s right to pursue employment, or a suit for breach of contract. Presumably, if comparable statutes had not been found, the court would have applied section 13-80-106, which governs liability created by federal statute.
The limitations laws of Utah and New Mexico do not contain a provision equivalent to the Kansas statute governing actions for injury to the rights of another. Under Utah law, one provision applies to “an action upon a contract, obligation or liability not founded upon an instrument,” Utah Code Ann. § 78-12-25 (1977), and another applies to actions “for liability created by the statutes of a foreign state,” id. § 78-12-29. In New Mexico, one provision governs actions founded on unwritten contracts and all other actions not otherwise provided for, N.M.Stat.Ann. § 37-1-4 (1978), while another governs actions “for an injury to the person,” id. § 37-1-8. See Runyon v. McCrary, 427 U.S. at 180, 96 S.Ct. at 2599 (applying Virginia statute governing actions “for personal injuries” and approving interpretation that such statute was not limited to physical injuries).
It is apparent that this court must adopt a consistent analytical framework for choosing the most analogous state limitations law applicable to actions under sections 1981, 1983, and 1985. However, in view of the diversity of state statutory limitations schemes, consistent application of one approach may well result in different limitation periods governing factually similar claims in different states. Nonetheless, lack of uniformity in the length of the limitations period applied to federal civil rights claims does not “warrant the displacement of state statutes of limitations for civil rights actions.” Tomanio, 446 U.S. at 489, 100 S.Ct. at 1797.
The approach used in Zuniga and Shah is controlling on this issue absent an en banc reconsideration of the matter. The holdings in those cases compel at least the conclusion that Garcia’s claim may be viewed as either an action for injuries to the rights of another not arising on contract under section 60-513(a)(4), or an action upon a liability created by statute under section 60-512(2). Accordingly, under the rationale applied in Shah, the longer statute should be applied.

. Zuniga found support for such an approach directly from the express language in Colo.Rev. Stat. § 13-80-106; Shah found support in policy goals.